Citation Nr: 1026054	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  04-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and an anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1960 to May 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, 
denying the claim currently on appeal.  This claim was previously 
remanded by the Board in September 2008 and January 2010 for 
additional evidentiary development.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Montgomery, Alabama in August 
2008.  A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  


FINDING OF FACT

The Veteran's anxiety disorder manifested as a result of his 
active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for an anxiety disorder have been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  A diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for posttraumatic stress disorder (PTSD).  As noted in the 
Board's January 2010 remand, it is the responsibility of the 
Board to consider alternate current conditions within the scope 
of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Having done this, the Board finds that the evidence of record 
demonstrates that the Veteran's symptomatology is related to an 
anxiety disorder which manifested as a result of active military 
service.  As such, while the preponderance of the evidence of 
record demonstrates that the Veteran is not entitled to service 
connection for PTSD, the evidence does demonstrate that service 
connection is warranted for an anxiety disorder.  

The medical evidence of record does not demonstrate that the 
Veteran was treated for psychiatric symptomatology during his 
active military service or that he has suffered from chronic 
symptomatology since his separation from active duty.  
Nonetheless, the Veteran testified during his August 2008 hearing 
that he has suffered from problems with his temper and self-
control since his separation from active duty.  Lay assertions 
may serve to support a claim for service connection when they 
relate to the occurrence of events that are observable as a lay 
person or the presence of a disability of symptoms of a 
disability that are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  This lay 
evidence cannot be found to lack credibility merely because there 
is a lack of medical evidence documenting such continuity.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

Upon filing his claim for service connection, the Veteran was 
afforded a VA psychiatric examination in August 2003.  The VA 
examiner concluded that the Veteran met the DSM-IV criteria for a 
diagnosis of PTSD.  The examiner opined that the Veteran's PTSD 
symptomatology, which included behavioral, cognitive, social and 
affective changes, were due to stress exposure from combat 
activities while on active duty.  However, the Veteran's reported 
stressors were not verified, and as such, the RO denied the 
Veteran's claim in an August 2003 rating decision.  Entitlement 
to service connection for PTSD requires credible supporting 
evidence that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The Veteran was afforded another VA psychiatric examination in 
November 2008.  The examiner concluded that the Veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, the 
examiner opined that the severity of the Veteran's mood 
disturbance and tearfulness were due to major depression, and 
that his agitation, worry and hyperarousal symptoms were 
associated with an anxiety disorder.  The examiner concluded that 
these two disorders were related.  No opinion was offered as to 
whether these psychiatric disorders were related to military 
service.  

After the Veteran's claim was remanded in January 2010, he was 
afforded an additional VA psychiatric examination in March 2010.  
The examiner concluded that a diagnosis of an anxiety disorder 
not otherwise specified was appropriate in this case and that the 
Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  
The examiner opined that it was at least as likely as not that 
the Veteran's military service was a contributing factor to his 
anxiety disorder.  The examiner noted that while the Veteran 
mostly reported symptoms in relation to his pain and physical 
limitations, a review of the records revealed a history of 
symptoms reported in relation to military service.  

Based on the above evidence, the Board concludes that the Veteran 
is entitled to service connection for an anxiety disorder.  While 
the Veteran initially claimed entitlement to service connection 
for PTSD, the Court has held that a claimant is seeking service 
connection for the associated symptomatology, rather than a 
specific diagnosis or label.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  During his August 2008 hearing, the Veteran reported 
that he suffered from problems with his temper as a result of 
PTSD.  However, the November 2008 VA examiner concluded that the 
Veteran's agitation was due to his anxiety disorder and not due 
to PTSD.  According to the March 2010 VA examiner, it was at 
least as likely as not that this anxiety disorder was related to 
military service.  

Therefore, when affording the Veteran the full benefit of the 
doubt, the Board finds that the Veteran is entitled to service 
connection for an anxiety disorder.  See 38 U.S.C. § 5107(b).  As 
such, the claim is granted.


ORDER

Entitlement to service connection for an anxiety disorder is 
granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


